UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        17-CR-587(JMA)

CHRISTOPHER MCPARTLAND and
THOMAS J. SPOTA,

                     Defendants.

---------------------------X

                                   NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Michael R.

Maffei from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Michael R. Maffei
               United States Attorney’s Office (Criminal Division)
               610 Federal Plaza
               Central Islip, New York 11722
               Tel: (631) 715-7890
               Fax: (631) 715- 0006
               Email: michael.maffei2@usdoj.gov
              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Michael R. Maffei at

the email address set forth above.


Dated: Central Islip, New York
       September 3, 2019
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:     /s/ Michael R. Maffei
                                                Michael R. Maffei
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (JMA)
